         Case 1:20-cv-01733-MKV Document 39 Filed 06/23/20 Page 1 of 2



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
                                                                        USDC SDNY
asands@ipcounselors.com
                                                                        DOCUMENT
Brieanne Scully (BS 3711)
                                                                        ELECTRONICALLY FILED
bscully@ipcounselors.com
                                                                        DOC #:
Danielle S. Yamali (DY 4228)
                                                                        DATE FILED: 6/23/2020
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Smart Study Co., Ltd.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



SMART STUDY CO., LTD.,
Plaintiff

v.

A PLEASANT TRIP STORE, et al,                               CIVIL ACTION No.
Defendants                                                  20-cv-1733 (MKV)




                          NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Smart
Study Co., Ltd. (“Smart Study” or “Plaintiff”), by its undersigned attorneys, hereby gives notice
of settlement between the Plaintiff and the below named Defendant and notice of dismissal of all
claims against Defendant Yiwu Huiran Crafts Co., Ltd. in the above-captioned action, with
prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.




                                                1
        Case 1:20-cv-01733-MKV Document 39 Filed 06/23/20 Page 2 of 2



Dated: June 22, 2020                                  Respectfully submitted,

                                                      EPSTEIN DRANGEL LLP


                                                 BY: _/s/ Brieanne Scully __
                                                       Brieanne Scully (BS 3711)
                                                       bscully@ipcounselors.com
                                                       EPSTEIN DRANGEL LLP
                                                       60 East 42nd Street, Suite 2520
                                                       New York, NY 10165
                                                       Telephone: (212) 292-5390
                                                       Facsimile:     (212) 292-5391
                                                       Attorneys for Plaintiff
                                                       Smart Study Co., Ltd.

It is so ORDERED.

Signed at New York, NY on June 23, 2020.


                                           ________________________________
                                           Hon. Mary Kay Vyskocil
                                           United States District Judge




                                             2
